Citation Nr: 1035544	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
headaches.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from June 1976 to June 
1979, with subsequent Reserves service.  His Form DD214 reflects 
that he had one year foreign and/or sea service and specifically 
notes he had no Indochina or Korea service since August 5, 1964.  
He served in Okinawa, Japan.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Paul, Minnesota, Minnesota, which denied 
the Veteran's claims.  

The Board notes that service connection was initially denied for 
these claims in February 1999 on the basis that the claims were 
not well grounded. In February 2001, the appellant sought to 
reopen his claims.  The standard for adjudicating claims for VA 
benefits was changed, effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA").  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2010).  The VCAA removed the requirement for a claimant to submit 
a well-grounded claim.  Pursuant to Section 7(b) of the VCAA, a 
claim denied or dismissed as not well-grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been made, 
provided that the denial was one that became final during the 
period beginning on July 14, 1999, and ending on November 9, 
2000, the date of enactment of the VCAA.  See also VAOPGCPREC 3- 
2001.  In addition, the VCAA provides that, in cases where 
claimants have a prior claim denied as not well-grounded, they 
have two years from the date of enactment of the VCAA to request 
re-adjudication of the claim under subsection 7(b) of the VCAA.  
Accordingly, the Board will adjudicate the Veteran's claims on a 
de novo basis.

In May 2007, the Board remanded the Veteran's claims for further 
development, specifically to provide him with correct notice of 
VA's duty to assist provisions, and to obtain an examination and 
opinion regarding the nature and etiology of his claimed headache 
disorder.  This was accomplished, and in April 2009, the VA 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), in which it continued to deny 
the Veteran's claims.
In August 2009, the Board remanded the Veteran's claims for a 
second time, in order to provide him with corrective notice of 
VA's additional duty to assist provisions, and to obtain medical 
treatment records from the Social Security Administration 
("SSA").  This was accomplished, and in July 2010, the AMC 
issued an SSOC, in which it continued to deny the Veteran's 
claims.  

 
FINDINGS OF FACT

1.  The Veteran's posttraumatic headaches are not shown by 
competent medical evidence to be etiologically related to a 
disease, injury or event in service.

2.  The Veteran's acquired psychiatric disorders, to include 
depression and PTSD, are not shown by competent medical evidence 
to be etiologically related to a disease, injury or event in 
service.

3.  The Veteran did not serve in combat, and his alleged in-
service stressors have not been verified.

4.  The most probative medical evidence of record establishes 
that the Veteran does not have PTSD as a result of an in-service 
stressor event.


CONCLUSIONS OF LAW

1.  Service connection for posttraumatic headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

2.  Service connection for an acquired psychiatric disorder, to 
include depression and PTSD, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated June 2007 and 
May 2008.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service connection 
and of the division of responsibility between the appellant and 
VA for obtaining the required evidence.  The RO also requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  In addition, the May 2008 letter also 
informed the Veteran of the evidence necessary to substantiate a 
claim of entitlement to service connection for PTSD or an 
acquired psychiatric disorder secondary to a personal assault.  
This letter also satisfied the requirements of Dingess and 
informed the Veteran of how VA determines the disability rating 
and effective date elements of a claim.  

The Board recognizes that the aforementioned letters were 
provided to the Veteran after the initial adjudication of his 
claims.  Nonetheless, the record reflects that the Veteran's 
claims were substantially readjudicated in April 2009 and July 
2010 SSOCs.  See Dingess/Hartman, supra; see also Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 
444 F.3d at 1333-34 (holding that providing the claimant with 
notice followed by a readjudication of the claim in a Statement 
of the Case or SSOC "cures" any timing problem associated with 
the lack of notice prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that the notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the aforementioned letters, as well as the SSOCs.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).



      b.) Duty to Assist

The Board is satisfied that the duty to assist has been 
satisfied.  The claims folder contains the Veteran's available 
service and post-service treatment records, SSA records, and VA 
PTSD and neurological examination reports, dated May 2003 and 
February 2009, respectively.  The claims file also contains the 
Veteran's statements in support of his claims.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claims that 
have not already been obtained and associated with the record.

A review of the examination reports shows that the examiners 
reviewed the Veteran's pertinent service and post-service 
treatment records, ascertained from the Veteran his history of 
symptomatology and treatment, and provided clinical findings 
detailing the results of the physical examinations, as well as 
any diagnostic test results.  Accordingly, the Board finds that 
the examination reports are adequate upon which to base decisions 
in this case.

In addition, the Board concludes that all reasonable efforts to 
develop evidence for the record have been made.  In this regard, 
as will be discussed in greater detail below, the Board notes 
that the RO contacted the United States Marines Corps ("USMC") 
and requested verification of the Veteran's claimed stressors, 
which involved witnessing the death of a fellow soldier.  
Subsequently, the USMC responded that only part of the Veteran's 
claimed stressor could be verified.  As noted above, although the 
Veteran was advised that he could submit evidence of his 
stressors from additional sources, he has yet failed to do so.  
In light of the requests for information already made by VA, and 
the responses received from the USMC, the Board finds no basis 
for further pursuit of verification.  38 C.F.R. § 3.159(c)(2) and 
(3).  In essence, no further notice or assistance is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided every opportunity to submit evidence and 
argument in support of his claims and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A.  Entitlement to service connection for posttraumatic 
headaches.

The Veteran contends that, while serving on the Laotian border in 
Southeast Asia between 1976 and 1977, and while involved in 
several secret missions to Cambodia to free prisoners of war, he 
was struck on the left side of the head by a ricocheted bullet 
during a firefight with the enemy.  He contends that, as a result 
of this incident, he has suffered from constant headaches ever 
since.

As an initial matter, the Board notes that review of the 
Veteran's service records fails to support his claim of having 
served anywhere in Southeast Asia.  Rather, a June 1978 treatment 
report shows that he was seen at the Naval Regional Medical 
Center at Camp Lejeune, North Carolina, with a laceration to the 
left temporal region of the head and complaints of having been 
assaulted with loss of consciousness for an undetermined period 
of time.  Laboratory and x-ray reports were all within normal 
limits.  The treatment record shows that the Veteran was noted to 
have the odor of alcohol on his breath upon admission, and stated 
that he drank "one gallon of black velvet" before his injury.  
The diagnosis was cerebral concussion, with circumstances of 
occurrence listed as "unknown.  Patient was allegedly assaulted 
on the evening of admission."  There are no previous or 
subsequent treatment reports concerning complaints of, or 
treatment for, headaches.  The Veteran's May 1979 service 
separation examination report indicated that there were no 
sequelae from the head injury, which was actually reported by the 
Veteran on his report of medical history as not the result of a 
bullet, but rather as having been struck on the head by a beer 
bottle.  

The claims folder shows that, following service, the Veteran was 
hospitalized on several instances for psychiatric problems and 
alcoholism.  Between 1986 and 1990, he was admitted several times 
to the Fergus Falls Regional Treatment Center in Minnesota, a 
private chemical dependency center, where he was diagnosed with 
alcohol dependency and depressive disorder.  In December 1997, 
while receiving inpatient substance abuse treatment at the VA 
Medical Center ("VAMC") in Fargo, North Dakota, he was 
diagnosed as "likely psychotic," after it was noted that he was 
"disturbed" and appeared to have exaggerated his responses to 
psychological testing questions in order to get attention.  In 
September 1998, while receiving substance abuse treatment at the 
St. Cloud, Minnesota VAMC, it was noted that he had reported a 
history of a closed head injury in 1963, when he was five years 
old.  A neurological examination, however, yielded normal 
findings.  He was diagnosed with continuous alcohol dependence, 
drug and nicotine dependence, and a history of auditory and 
visual hallucinations, which the examiner concluded were probably 
alcohol-induced.  He was diagnosed on Axis III (acute medical 
conditions and physical disorders) with headaches, rule out 
migraine history.  The Board notes that a review of these 
treatment records shows no evidence that the Veteran ever 
reported having been assaulted during service.  

In February 2009, pursuant to his claim of entitlement to service 
connection for posttraumatic headaches, the Veteran was afforded 
a VA neurological examination, at which time, he complained of 
experiencing constant headaches since service.  The neurological 
evaluation was noted to be normal, although his coordination was 
slowed and he demonstrated poor balance.  The examiner diagnosed 
him with chronic daily headaches.  However, he noted that, based 
on a review of the claims folder, the physical examination and 
the Veteran's self-reported history, it was his opinion that the 
Veteran was not a reliable informant, as his service discharge 
examination showed no sequelae from his in-service head injury.  
He also noted that the Veteran had previously been diagnosed with 
schizophrenia.  Therefore, the examiner concluded that the 
relationship between  the Veteran's chronic daily headaches and 
the head trauma in service was speculative.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Based on a review of the complete evidence of record, the Board 
concludes that a preponderance of the probative evidence is 
against the Veteran's claim of entitlement to service connection 
for posttraumatic headaches.  
In this regard, the Board finds the most probative evidence to be 
the February 2009 VA examination, in which the examiner noted 
that he had reviewed the Veteran's service and post-service 
treatment records, performed a complete physical examination, 
including a neurological evaluation, and ascertained the 
Veteran's history of head injuries and symptomatology.  
Nevertheless, based on this information, he concluded that the 
Veteran was not a reliable informant, which led to his conclusion 
that any relationship between the Veteran's current headaches and 
his in-service head injury was merely speculative.   

In addition to the VA examination, as noted above, there is no 
indication in the Veteran's service treatment records that he 
ever again reported experiencing headaches or any other 
neurological symptoms following his June 1978 head laceration.  
Rather, the examiner who performed his May 1979 service 
separation examination concluded that there were no sequelae from 
the head injury.  In addition, the Veteran's post-service 
treatment records revealed primary diagnoses of alcoholism and 
psychological disorders.  Although the Board notes that he was 
diagnosed at the St. Cloud VAMC in 1998 with headaches, this 
appears to be the first time he reported experiencing headaches 
following his in-service injury.  In this regard, the Board notes 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
other than the Veteran's own assertions concerning his condition, 
there is no evidence that he was experiencing chronic headaches 
until nearly 20 years after service.  This fact is evidence that 
significantly weighs against his claim. 

Furthermore, the Board notes that although the Veteran reported 
in 1998 that he had experienced a closed head injury as a young 
child in 1963, VA regulations state that claimants are presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease in 
question existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (2010).  A pre-existing 
injury or disease will be presumed to have been aggravated by 
active service only where there is an increase in disability 
during such service, unless clear and unmistakable evidence shows 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).  Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as opposed to the symptoms of that disability, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly 
v. Brown, 9 Vet. App. 402 (1996).

In this case, although the Veteran's service treatment reports 
show that he reported having experienced a head injury at the 
time of his enlistment into service on his report of medical 
history, no pertinent abnormality was noted on examination.  The 
examiner made a notation on the Report of Medical History Form of 
a skull fracture in 1973, now OK.  Thus, the presumption of 
soundness attaches in this case.  There is no evidence or 
preexisting disability, nor, in fact, any competent evidence that 
he suffered a worsening of any underlying condition during 
service.  While he was diagnosed as having a cerebral concussion 
during service, his service separation examination revealed no 
residuals from that injury.  

In this respect, the Board notes that it has also considered the 
Veteran's assertions that he suffers from chronic headaches as a 
result of a traumatic head injury in service.  The Board is 
cognizant that the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that headaches are the type of symptom 
that a layperson, such as the Veteran, is competent to describe.  
See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must 
be distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, a review of the evidence shows that, 
although the Veteran now claims that he has experienced headaches 
ever since service, the contemporaneous treatment reports are 
negative for any evidence of headaches either prior to, or after 
his 1978 head injury.  Moreover, although at the time of his 1978 
treatment for the head wound, the Veteran reported that he had 
been assaulted and at the time of his separation from service, he 
alleged that he had been struck on the head by a beer bottle, he 
now contends that he was injured by a ricocheting bullet.  The 
Board also notes that, after reviewing the Veteran's treatment 
reports and comparing them to his reported history and statements 
given during the evaluation, the VA examiner opined that the 
Veteran was not a reliable historian.   In light of the Veteran's 
inconsistent statements regarding how he sustained his head 
injury in service, and the fact that he failed to report 
experiencing headaches after his head injury, even though he now 
claims that he suffered from persistent headaches, the Board must 
conclude that the Veteran's own reports and description as to 
events in service are not credible.

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim for service 
connection for posttraumatic headaches.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of probative evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  

As noted above, in order to establish a right to compensation for 
a present disability, a veteran must show:  "(1) the existence 
of a present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Additionally, service connection for psychoses may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§3.307(a)(3), 
3.309(a) (2010).  

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2010).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Otherwise, the law requires verification of a 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat 
zone does not establish that a veteran engaged in combat with the 
enemy.  Id.  Service department evidence that a veteran engaged 
in combat or that a veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Thus, he must corroborate his testimony by 
credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 
1111, 1114 (Fed. Cir. 2007) (finding no error in Board 
determination that a non-combat veteran's "own statements cannot 
serve as 'corroboration' of the facts contained in those 
statements.").  In such cases, the record must include service 
records or other credible evidence that supports and does not 
contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressor(s).  See 
Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
Because the question of whether a veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  It is important to note that, as stated by the Court, 
that "[j]ust because a physician or other health professional 
accepted [the] appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.

If a PTSD claim is based on Military Sexual Trauma or an in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate his or her account of 
the stressor incident.  38 C.F.R. § 3.304(f)(4) (2010).

The Board notes that 38 C.F.R. § 3.304(f)(4) was revised in 2002 
to provide for specific notification to claimants alleging an 
undocumented personal assault in service concerning the types of 
evidence, other than service records, which could be submitted to 
corroborate such assault.  In particular, if a PTSD claim is 
based on an in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate his or 
her account of the stressor incident.  VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant of these evidentiary requirements and 
allowing him or her the opportunity to furnish such evidence.  
See 67 Fed. Reg. 10330-10332 (March 7, 2002).  As noted above, 
the Veteran was provided with appropriate notice in May 2008.  
Examples of such evidence include, but are not limited to the 
following:  records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians, and 
statements from family members, roommates, fellow service members 
or clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavioral changes that may 
constitute credible evidence of the stressor include, but are not 
limited to the following:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or anxiety 
without an identifiable cause; or unexplained economic or social 
behavioral changes.  38 C.F.R. § 3.304(f)(3); see Patton v. West, 
12 Vet. App. 272 (1999) (holding that special VA Adjudication 
Procedure Manual evidentiary procedures apply in PTSD personal 
assault cases).

At the May 2003 VA PTSD examination, the Veteran reported that he 
spent six months serving as a rifleman in Cambodia, where he says 
that he was involved in three firefights with the enemy.  He also 
reports being involved in missions to rescue American prisoners 
of war.  At the February 2009 VA examination, he gave a history 
of service in Southeast Asia on the Laotian border for 18 months 
and being involved in a firefight.  He claims that his PTSD stems 
from an incident in which a young trainee was killed and a drill 
instructor was severely injured when a grenade exploded during a 
training exercise.  

As an initial matter, the Board notes that the Veteran has a 
current medical diagnosis of PTSD.  This diagnosis has been 
attributed, at least to some extent, to the Veteran's account of 
his military service.  See VA examination, May 2003.  His current 
VA outpatient treatment records also show that he has been 
diagnosed with PTSD.  Accordingly, the Board acknowledges that 
the Veteran has a current diagnosis of PTSD.  The crucial 
inquiry, therefore, is whether the Veteran has a verified in-
service stressor and a medical link between that stressor and his 
current PTSD.

A review of the Veteran's DD 214 shows that his military 
occupational specialty was as a infantry weapons repairman.  
While he received the Good Conduct Medal and the rifle and pistol 
expert badges, there is no evidence of combat service, nor does 
his DD 214 show that that he received any decorations, medals, 
commendations, etc., that would confirm combat service.  Although 
he had one year of foreign and/or sea service, it was noted on 
his DD214 that he had no Indochina or Korea service since August 
5, 1964.  He did serve in Okinawa, Japan.  Based on the 
foregoing, the Board concludes that the Veteran did not engage in 
combat, and there must be credible supporting evidence of record 
that the alleged stressors actually occurred.
In this regard, a review of his service personnel records also 
fails to show that that the Veteran ever served in Cambodia, or 
participated in missions to rescue POWs.  
While the RO attempted to verify his claims of having witnessed 
the death of a fellow soldier and the injury of a drill sergeant, 
those incidents could not be verified.  While information was 
received from the USMC, which stated that a trainee died in 
August 1976 during the period in question, it was later reported, 
however, that he collapsed while on a hike and was subsequently 
pronounced dead on arrival at the hospital as a result of cardio 
respiratory arrest due to aspiration of vomitus.  Accordingly, 
the Veteran's claimed in-service stressors cannot be verified.  

In addition to the Veteran's statements, the Board has also 
considered the May 2003 VA PTSD examination report, in which the 
VA examiner noted that the Veteran reported that he served in 
Southeast Asia, participated in missions to rescue POWs, and 
witnessed the death of one fellow soldier by grenade, and the 
severe injury of another in the same incident.  During the 
examination, the Veteran also reported that, in addition to his 
previously-reported stressors, he had also been forced to kill a 
number of Americans who were collaborating with the enemy, and 
that he had been physically and psychologically abused by drill 
instructors and other trainees during boot camp.  Based on these 
statements, the VA examiner diagnosed the Veteran with PTSD, and 
stated that the condition was the result of the humiliation and 
abuse that he suffered in service "if [such claims] can be 
substantiated."

Based on a review of the complete evidence of record, the Board 
concludes that the evidence does not support the Veteran's claim 
of entitlement to service connection for PTSD.  Although, as 
noted above, the Veteran was diagnosed by a competent VA examiner 
as having PTSD as a result of military service, service 
connection for PTSD also requires verification of the claimed 
stressor or stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2010).  In this case, the Veteran's claimed 
stressors could not be verified after several attempts.  

There is also no evidence in his service records that he suffered 
from depression, panic attacks, anxiety, or sought any mental 
health counseling or requested a transfer out of his unit after 
the alleged abuse took place.  Although the Veteran's service 
treatment reports show that he smelled of alcohol at the time he 
received treatment for his head injury, the Board notes that he 
himself reported that he drank a gallon of alcohol prior to his 
injury, and not in response to it. 

Furthermore, although the Veteran's post-service treatment 
reports show that he was treated on several occasions for alcohol 
abuse beginning  in 1986, when he was admitted for private 
treatment, this was at least seven years after his separation 
from service.  In this regard, the Board notes that a review of 
those records shows that, upon admission to Fergus Falls Regional 
Treatment Center in November 1986, the Veteran reported that he 
was angry and suicidal because his wife had left him.  He was 
diagnosed with mixed and other personality disorders, as well as 
marital problems.  There is no evidence that he reported having 
been abused or humiliated in service, or that he had experienced 
the trauma of witnessing the death of another soldier.  

In this regard, as noted above, the Court has repeatedly held 
that claimants are competent to report what they experience with 
their senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  In this case, however, the Board observes that the 
Veteran has repeatedly offered vague and contradictory statements 
as to various aspect of his history.  While he initially claimed 
that his PTSD stressor had been witnessing the death of another 
soldier from a grenade explosion, he subsequently reported to the 
VA examiner that his stressors also included being physically and 
psychologically abused by his fellow soldiers during boot camp.  
As noted above, none of these claimed stressors has been 
verified.  For these reasons, the Board concludes that the 
Veteran's reports regarding his history and his description 
regarding the events he experienced in service are not credible.  
Consequently, the Board also finds that, to the extent that the 
VA examiner opined that his PTSD was the result of events in 
service based solely on the Veteran's own reported history, the 
Board also concludes that those findings are not credible.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate or 
that are contradicted by other facts of record); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran).

In making this determination, the Board has considered the VA 
amendment to its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor, which change is effective July 13, 2010.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment do not apply to the Veteran's 
present application for service connection for PTSD, however, 
because the reported stressors are either, on their face, not 
related to fear of hostile military or terrorist activity/not 
shown to have occurred or, for the stressors reportedly so 
related, the Board finds incredible and does not accept the 
Veteran's allegations of service in Southeast Asia.

As such, for the reasons and bases set forth above, the Board 
finds that the greater weight of probative evidence establishes 
that the Veteran's current acquired psychiatric disorder, to 
include depression and PTSD, did not manifest during service or a 
psychosis within one year of separation from service, and the 
Veteran does not have an acquired psychiatric disorder that is 
otherwise causally related to a disease, injury or event in 
service.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as 
there is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for posttraumatic headaches is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


